Citation Nr: 1308909	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include major depression, adjustment disorder, schizoaffective disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1968.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for PTSD and denied the Veteran's petition to reopen claims of service connection for paranoid schizophrenia and a scalp disability as new and material evidence had not been submitted.

In December 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In August 2010 and June 2012, the Board remanded these matters for further development.

The Veteran's claim of service connection for a psychiatric disability other than PTSD was originally denied in a September 1985 Board decision.  The Board's decision was final when issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R §§ 20.1100(a) (2012).  The Veteran attempted to reopen his claim of service connection for a psychiatric disability other than PTSD and his petition to reopen was denied in an April 1989 rating decision as new and material evidence had not been submitted.  The Veteran submitted a timely notice of disagreement with the April 1989 decision and a statement of the case was issued in August 1989.  However, the Veteran did not submit any timely document following the August 1989 statement of the case that could be construed as a substantive appeal pertaining to the issue of entitlement to service connection for a psychiatric disability other than PTSD, the RO did not certify this issue to the Board following the August 1989 statement of the case, and no further action was taken by VA to suggest that this issue was on appeal at that time.  Thus, the RO closed the appeal and the April 1989 decision became final.  See 38 U.S.C.A. § 7105 (West 2002); Fenderson v. West, 12 Vet. App. 119, 128-31 (1999); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. §§ 19.32, 20.302(b) (2012).

With respect to the claim of service connection for a skin disease, a claim of service connection for skin cancer was denied in a July 1987 rating decision.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the July 1987 decision became final.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2012).

A claim of service connection for a skin disease of the scalp was denied in a September 1993 decision.  The Veteran submitted a timely notice of disagreement with the September 1993 decision and a statement of the case was issued in January 1994.  However, the Veteran did not submit any timely document following the January 1994 statement of the case that could be construed as a substantive appeal pertaining to the issue of entitlement to service connection for a skin disease of the scalp, the RO did not certify this issue to the Board following the January 1994 statement of the case, and no further action was taken by VA to suggest that this issue was on appeal at that time.  Thus, the RO closed the appeal and the January 1994 decision also became final.  See 38 U.S.C.A. § 7105; Fenderson, 12 Vet. App. at 128-31; Roy, 5 Vet. App. at 556; 38 C.F.R. §§ 19.32, 20.302(b).

In light of the above procedural history, new and material evidence would ordinarily be required to reopen the claims of service connection for a psychiatric disability other than PTSD and a skin disease of the scalp.  38 U.S.C.A. § 5108 (West 2002).  Hence, in its August 2010 and June 2012 remands, the Board characterized the Veteran's claim of service connection for a psychiatric disability as two separate issues, identified as whether new and material evidence had been received to reopen a claim of service connection for a psychiatric disability other than PTSD and entitlement to service connection for PTSD.  Also, the Board characterized the Veteran's claim of service connection for a skin disease as whether new and material evidence had been received to reopen a claim of service connection for a skin disease of the scalp.  

However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2012).  As relevant service personnel records have been added to the record since the July 1987, April 1989, and January 1994 decisions in June 2004, the Board will adjudicate the claims of service connection for a psychiatric disability and a skin disease on a de novo basis without the need for new and material evidence.  Thus, the issues have been re-characterized as shown above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, VA treatment records reveal that the Veteran has been diagnosed as having various skin diseases.  For example, a July 2012 VA urgent care treatment note includes a diagnosis of eczema.  Service treatment records include a May 1968 report of treatment for a rash on the face.  The Veteran contends that he has experienced skin problems ever since service.  

In sum, there is competent evidence of a current skin disease, treatment for skin problems in service, and reports of a continuity of skin symptomatology in the years since service suggesting that the current skin disease may be related to service.  VA's duty to obtain an examination as to the etiology of the current skin disease is triggered.  Such an examination is needed to obtain a medical opinion as to whether the Veteran's current skin disease is related to service.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on an April 2003 "Authorization and Consent to Release Information" form (VA Form 21-4142) (which was submitted as part of his claims of service connection for a psychiatric disability and a skin disease) and during the December 2005 DRO hearing that he had received treatment for his claimed psychiatric disability and skin disease at the VA Medical Center in Tampa, Florida (VAMC Tampa).  There are no treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system and it does not appear as if any efforts have been undertaken to obtain such records.

Additionally, a December 2012 letter from a VA psychiatrist at the VA outpatient clinic in Tallahassee, Florida (VAOPC Tallahassee) reflects that the Veteran continued to receive psychiatric treatment at that facility.  The most recent treatment records from the North Florida/South Georgia Veterans Health System (including VAOPC Tallahassee) that have been obtained by the agency of original jurisdiction (AOJ) are dated in January 2012

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability and a skin disease at the North Florida/South Georgia Veterans Health System (including from, but not limited to, VAOPC Tallahassee, the VA Medical Center in Gainesville, Florida, and the VA Medical Center in Lake City, Florida) from January 2012 through the present, at VAMC Tampa, and at any other sufficiently identified VA facility.  

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current skin disease.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

For each current skin disease identified (i.e. any skin disease diagnosed since March 2003), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the disease had its onset in service, is related to the Veteran's skin problems in service, or is otherwise the result of a disease or injury in service.  

In answering the above questions, the examiner must specifically acknowledge and discuss any skin diseases diagnosed since March 2003, all instances of treatment for skin problems documented in the Veteran's service treatment records (including the May 1968 treatment for a rash on the face), and his reports of skin symptoms in the years since service.  The examiner must provide reasons for each opinion given.

3.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case. Thereafter, the case shall be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


